NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The applicant did not provide any remarks and responses in view of the current claim amendments.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 33-35, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2017/0089878 in view Wienders U.S. Patent Application Publication 2020/0079475.
With respect to claims 24 and 39, Deng teaches a sensor assembly for water system (hydro turbine water system, paragraph 9) having a circuit board supporting processing circuitry components on either or both of opposing component support surfaces of the circuit board (circuit board 36 which has processing circuitry and sensors attached thereto and program board 40, paragraphs 22-25, 28-30, and 33-34); a tubular housing (housing 4) about the circuit board and the components (figures 1A and 1B), the housing being circular about the circuit board in at least one cross section (the housing surrounds the processing circuitry, figures 1A and 1B); wherein the support surfaces of the circuit board define a perimeter plane substantially parallel with the plane of the housing in the one cross section (the support surfaces of the circuit board and the program board are interpreted as being parallel with a plane of the housing, figures 1A, 1B, and 3A), and sensor components that are received on the circuit board and within the tubular housing (paragraph 21, figures 1A and 1B).
Deng fails to teach wherein the support surfaces of the circuit board define a circular perimeter complimenting the circular portion of the housing in the at least one cross section, and a sensor component received within both the circular perimeter of the circuit board and the tubular housing about the circuit board.
Wienders teaches a drifter 100 that is configured to operate in bodies of water (paragraph 23) having a filler piece (120, interpreted as a circuit board), within a tubular housing (102, figures 9 and 11), that has surfaces which define a circular perimeter (figure 5) that compliments a circular portion of the housing (figure 11), where the drifter includes sensors 130 for measuring a property of the device and the sensors may be disposed in the housing 102 (paragraph 60), and the sensors 130 are received on the filler piece and within the tubular housing 102.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the circuit board in the invention of Deng to have a circular shaped circuit board (filler piece 120) which complements the circular shape of the housing as taught by Wienders because the court has held that changes in shape are obvious to one having ordinary skill in the art and provide a housing or device design that is dimensioned to low profile (paragraph 21). 
With respect to claims 25-27, Deng teaches wherein at least a portion of the housing defines a tube (housing 4 is tube shaped, figures 1A and 1B), wherein the housing defines opposing ends of the tube (figures 1A and 1B), and wherein at least one of the opposing ends of the tube is configured to receive and house a sensor, the sensor having surfaces extending to perimeter walls, the sensor surfaces being parallel with the opposing component support surfaces (figures 1A and 1B).
	With respect to claim 33, Deng teaches a single component magnetometer (3D orientation sensor 6, paragraph 21).
	With respect to claims 34 and 35, Deng teaches pressure sensor amplifier circuitry and the pressure sensor amplifier circuitry is a single component (pressure sensor 20 having an amplifying circuit, paragraph 25).
	With respect to claim 37, Deng teaches a magnetic sensor component (magnetic switch 39, paragraph 29).
	
Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2017/0089878 in view of Wienders U.S. Patent Application Publication 2020/0079475 and further in view of Junger et al. 3,262,093.
With respect to claims 28-30, Deng as modified by Wienders teaches the claimed invention except wherein the housing defines a sphere, wherein the sphere defines opposing ends, and wherein at least one of the opposing ends of the sphere is configured to facilitate coupling to another object.
Junger teaches a sonic transducer which may be cylindrical of a sphere (col. 1 lines 15-20) having opposing ends (figure 1) and a coupling object (attachment ring 31) at one of the ends (figure 1).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of Deng as modified by Wienders to be a cylinder or sphere as well as having an attachment ring on one of the ends of the sphere as taught by the transducer in Junger in order to provide a versatile sensor device.  

Claims 31, 32, 36, and 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2017/0089878 in view of Wienders U.S. Patent Application Publication 2020/0079475 and further in view of Deng et al. U.S. Patent Application Publication 2016/0245894.
With respect to claims 31, 32, 36, and 38, Deng (‘878) as modified by Wienders teaches the claimed invention except wherein the housing defines an internal volume of less than 3.76 cm3, wherein the housing defines opposing ends having distance there between of less than 23 mm in at least one cross section, wherein the pressure sensor amplifier circuitry is less than 3 mm X 3 mm in area in all cross sections, wherein the magnetic sensor component is less than 1.1 mm X 1.4 mm in area in at least one cross section, and wherein the sensor assembly is less than 6.4 grams.
Deng (‘894) teaches a sensing device for tracking a host wherein the device may include a length at or below about 24.2 mm, a diameter at or below about 5.0 mm, and a dry weight of less than about 0.72 grams.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the sensor device and the sensing components of Deng (‘878) as modified by Wienders to be smaller and having smaller sensing components within as taught by the sensing device described in Deng (‘894) because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04) and changing the size of the device would provide a sensor that enhances energy conversion efficiency and reduces number of dedicated components, all while maintaining the same source level performance (paragraph 71, Deng ‘894).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/2/2022